office_of_chief_counsel department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date number info release date uil conex-140572-06 the honorable bill nelson united_states senator landmark two east robinson street suite orlando florida attention ------------------------- reference --------------------------------- ------------------------------------ dear senator nelson this letter is in response to your inquiry dated date on behalf of your constituent -------------------------------- regarding the taxation of employee uniforms i hope the following information clarifies the deductibility of uniforms an employee can exclude from gross_income any fringe benefit which qualifies as a working_condition_fringe under sec_132 of the internal_revenue_code code a working_condition_fringe includes any property or services provided by an employer to an employee to the extent that if the employee paid for such property or services such payment would be allowed as a deduction under code sec_162 as an ordinary trade_or_business expense revrul_57_143 1956_1_cb_89 holds that clothing required to be worn on the job that is not distinctive in character is not a uniform the fact that someone was required to wear such clothing does not warrant a deduction for its cost revrul_70_474 1970_2_cb_34 sets forth the standard for deductibility under code sec_162 of police firefighter and other similar employee uniforms the ruling states that the cost of acquisition and maintenance of uniforms is deductible under sec_162 if the uniforms are specifically required as a condition_of_employment and they are not of a type adaptable to general or continued usage to the extent that they take the place of regular clothing the deduction is not allowable if the uniform is suitable for ordinary wear id the following three cases illustrate the service’s position on the deductibility of uniforms in connelly v commissioner 262_f2d_411 2d cir the taxpayer sought to deduct the cost of aprons and strong work_clothes that he used in his job as a buffer and polisher of rough plastics in denying the deduction the court held that the employer did not require these items as a condition_of_employment and they were also adaptable to general usage nilson v commissioner tcmemo_1983_718 and fausner v commissioner tcmemo_1971_277 both involved airline pilots in both cases portions of their uniforms which were suitable for street or home use were not deductible under code sec_162 the nondeductible items included black socks a black raincoat and black shoes 628_f2d_467 5th cir reversed a tax_court decision which held that a manager of a designer boutique who was required to purchase and wear that designer’s clothing on the job but who did not wear the clothing off the job because it was inconsistent with the taxpayer’s simple private lifestyle could deduct the cost of such clothing the fifth circuit noted that the clothing at issue was adaptable for general usage under an objective test no reference is made to the individual’s lifestyle or personal taste adaptability for personal or general use depends on what is generally accepted for ordinary street wear f 2d pincite thus under code sec_162 the cost of clothing an employee is required to wear at work is deductible by the employer only if the clothing is a uniform that is required as a condition_of_employment and is not adaptable to ordinary wear the fact that an employer prohibits the use of these articles of clothing while the employee is not at work does not alter this conclusion with regard to police firefighters and similar employees in summary the cost of police and or firefighter uniforms is excludible from an employee’s gross_income under code sec_132 as a working_condition_fringe if the cost of such clothing would otherwise be deductible by the employee under sec_162 as a trade_or_business expense such uniforms will otherwise be deductible by an employee under code sec_162 if such uniforms are specifically required to be worn as a condition_of_employment and such uniforms are not suitable for everyday wear i hope that this general information is helpful in responding to ---------------- if you have further questions please call me or --------------------of my staff at ----- ------------- sincerely lynne camillo branch chief employment_tax branch office of the assistant chief_counsel exempt_organizations employment_tax government entities tax exempt government entities
